           Case 1:20-cv-02295-EGS Document 43 Filed 10/30/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

NATIONAL ASSOCIATION FOR THE                    )
ADVANCEMENT OF COLORED                          )
PEOPLE,                                         )
                                                )
                        Plaintiff,              )
                                                )
v.                                              )       Civil Action No. 20-cv-2295 (EGS)
                                                )
UNITED STATES POSTAL SERVICE,                   )
et al.,                                         )
                                                )
                        Defendants.             )
                                                )

                                     JOINT PROPOSED ORDER1

        It is hereby ORDERED that:

            1. United States Postal Service (USPS) facilities in the following Districts, whose

     Election Mail processing scores for completed ballots returned by voters (Inbound Ballots)

     were below 90 percent for at least two days from October 26 to 28, shall implement the

     “Delivery” measures outlined in USPS’s “Extraordinary Measures Memorandum” dated

     October 20, 2020 unless the implementation of any of the extraordinary measures, at a

     district or facility level, would create a significant risk of reducing the timely delivery of

     Inbound Ballots: Alabama, Alaska, Appalachian, Atlanta, Central Pennsylvania,

     Colorado/Wyoming, Detroit, Ft. Worth, Greater Indiana, Greater Michigan, Greater S.

     Carolina, Greensboro, Gulf Atlantic, Kentuckiana, Lakeland, Louisiana, Mid-Carolinas,

     Mississippi, Northern New England, Oklahoma, Rio Grande, and Triboro. Defendants shall




1
  Defendants do not believe additional relief is necessary, and urge the court to wait to issue any
relief until the parties hear from the witnesses, but to the extent the Court determines that relief is
appropriate, jointly propose the relief described in this order.


                                                    1
      Case 1:20-cv-02295-EGS Document 43 Filed 10/30/20 Page 2 of 3




promptly communicate this requirement to the relevant managerial and supervisory personnel

within these Districts.

       2. Defendants shall provide Plaintiffs available data from the nationwide survey of

“extraordinary measures” being undertaken for Election Mail at USPS facilities, as it

becomes available during the day on October 30, 2020.

       3. Beginning October 30, 2020 and until further order of the Court, by 3:00 p.m.

each day, Defendants shall file with the Court a document explaining, for each USPS District

whose Election Mail processing scores for Inbound Ballots were below 90 percent on each of

the previous two days or below 80 percent on the previous day, Defendants’ understanding,

based on all reasonably available information, of potential explanations for the current level

of service and any corrective measures that are now being implemented.

       4. On October 30, 2020, Defendants shall make a USPS representative with

expertise in postal operations available to speak with Plaintiffs and at the Conference before

the Court to discuss and answer questions about the Postal Service’s current plans and

processes as they relate to the processing of Election Mail.

       5. Beginning October 30, 2020, and until further order of the Court, Defendants

shall file with the Court data by 10:00 a.m. each day (except for October 30, 2020, in which

case it shall be filed at the earliest reasonably available time and, in any event, no later than

3:00 p.m.) data on the absolute number of Inbound Ballots and Outbound Ballots captured in

the Election Mail processing scores data produced pursuant to this Court’s October 27, 2020

order (ECF No. 33).




                                               2
         Case 1:20-cv-02295-EGS Document 43 Filed 10/30/20 Page 3 of 3




          6. Beginning October 30, 2020, and until further order of the Court, Defendants

   shall provide to Plaintiffs by 11:00 a.m. each day native versions of the excel files of service

   performance data produced pursuant to this Court’s October 27, 2020 order (ECF No. 33).

          7. At the conference before the Court at 5:00 p.m. on October 30, 2020, Defendants

   shall make a USPS representative with expertise in the data processing scores for Election

   Mail that USPS is producing, including expertise with respect to the data and issues

   identified in paragraphs 3 through 5 above, available to answer questions from the parties

   and the Court about the data. This representative shall also be available to describe and

   answer questions related to: (a) the methodology used to calculate processing scores for

   “Inbound Ballots,” “Outbound Ballots,” and “Outbound Non-Ballot Election Mail,” as those

   terms are used in Defendants’ submission; and (b) a detailed and specific explanation of

   those reasons, if any, why Defendants contend those processing scores are unreliable.

SO ORDERED.

                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
Dated: __________________




                                                 3
